 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDLippincott Industries, Inc. and Driver Salesmen,Warehousemen, Food Handlers, Clerical and In-dustrial Production Local 582, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Ind. Cases 19-CA-11188 and 19-RC-9143August 15, 1980DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn February 27, 1980, Administrative LawJudge Michael D. Stevenson issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions to the Decision and a support-ing brief, and the General Counsel filed a brief insupport of the Administrative Law Judge's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(1) by unlaw-fully interrogating employees Ronald Carter, Wil-liam Hartman, and Cindy Peterson. Respondentcontends however that it did not learn of theUnion's organizational campaign until December18, 1978. We agree with the Administrative LawJudge that Respondent had earlier knowledge ofunion activity, but we find it unnecessary to applythe "small plant" doctrine to establish such knowl-edge.Respondent's knowledge was established withina few days after December 12 by SupervisorWhitcher's unlawful interrogation of Carter where-in he asked whether Carter was starting a union atI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.'The Administrative Law Judge dismissed allegations that Respondentviolated Sec. 8(a)(1) of the Act by engaging in surveillance of its employ-ees, and by creating an impression of surveillance of its employees, to dis-courage them from engaging in union activities. In the absence of excep-tions thereto, we adopt these findings.In accordance with his partial dissent in Olympic Medical Corporation,250 NLRB No. 11 (1980), Member Jenkins would award interest on thebackpay due based on the formula set forth therein.251 NLRB No. 34the plant, to which Carter replied that authoriza-tion cards were already being passed out.We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(3) by dis-charging Cindy Peterson. We find that the reasonsadvanced by Respondent, to wit, excessive absen-teeism and poor attitude, were contrived by Re-spondent to provide an excuse for the discharge.As set forth by the Administrative Law Judge, Pe-terson did in fact have an absenteeism problem, butthis problem existed prior to the onset of the Unionand did not prevent Respondent from granting hera 20-cent-per-hour wage increase. Further, we findthat at the termination meeting on January 31,1979,3Respondent provoked Peterson into re-sponding that the only way a person could getahead at the plant was to "kiss ass or to lay on herback."Therefore, we conclude, in agreement with theAdministrative Law Judge, that Peterson was dis-charged because of her known prounion sentimentand because her discharge would have a chillingeffect on the other employees, who would bevoting in the representation election a few hourslater.4The Administrative Law Judge properlyfound that Respondent's unlawful motive is provenby the timing, Respondent's general bias and hostil-ity toward the Union, Peterson's known prounionsentiments, and an implausible explanation for theaction. 5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Lippincott Industries, Inc., Spokane, Washington,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Cindy Peterson immediate and full re-instatement to her former job, or, if that positionno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or otherrights and privileges previously enjoyed, and make3 Contrary to the Administrative Law Judge's finding, Peterson com-menced work on July 7, 1977, and was discharged on January 31, 1979.'In light of this conclusion. Member Penello finds it unnecessary torely on the "in part" test referred to by the Administrative Law Judge inse. Ill, B.4, par. 1, of his Decision.In reaching our decision, we place no reliance on fn. 20 of the Ad-ministrative Law Judge's Decision. Furthermore, we draw no inferencesof animus from any of Respondent's actions not found to be unlawful. Inaddition, we find the Administrative Law Judge's discussion of AtlanticSteel Company, 245 NLRB No. 107 (1979), unnecessary and irrelevant. LIPPINCOTT INDUSTRIES, INC.263her whole for any loss of earnings or benefits suf-fered by reason of her unlawful discharge, with in-terest to be added to loss of earnings, in themanner set forth in the section of the Administra-tive Law Judge's Decision entitled 'The Remedy."'2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election heldon January 31, 1979, in Case 19-RC-9143 be setaside, and that the case be severed and remandedto the Regional Director for Region 19 for proc-essing in accordance with our Decision, Order, andDirection of Second Election herein in the appro-priate unit.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge employees for thepurpose of interfering with employees' freechoice of their collective-bargaining repre-sentative.WE WILL NOT coercively interrogate em-ployees with regard to their own union activi-ties, the union activities of fellow employees,or the activities of the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL offer Cindy Peterson immediateand full reinstatement to her former positionor, if that job no longer exists, to a substantial-ly equivalent position without prejudice to herseniority or other rights and privileges previ-ously enjoyed.WE WILL make Cindy Peterson whole, withinterest, for any loss of earnings she may havesuffered as a result of our discriminationagainst her.WE WILL expunge and remove from ourrecords and files the written warning notice ofJanuary 9, 1979, and all other documents deal-ing with the unlawful termination of CindyPeterson on January 31, 1979.The election held on January 31, 1979, by theNational Labor Relations Board has been set asideand its results voided because of our unlawful con-duct affecting the outcome of that election, asfound by the Board, during the period precedingthat election. In due time, another election will beheld, and you will be notified of the date, time, andplace.LIPPINCOTT INDUSTRIES, INC.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This case was heard before me at Spokane, Washington,on September 11 and 12, 1979,1 pursuant to a complaintissued by the Regional Director for the National LaborRelations Board for Region 19 on April 12, 1979. In ad-dition, on April 27, 1979, the Regional Director orderedconsolidated certain issues arising from a representationelection in Case 19-RC-9143. The complaint, based on acharge filed on March 8, 1979, by Driver Salesmen,Warehousemen, Food Handlers, Clerical and IndustrialProduction Local 582, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, Ind., herein called the Union, al-leges that Lippincott Industries, Inc., herein called Re-spondent, has engaged in certain violations of Section8(a)(1) and (3) of the National Labor Relations Act, asamended.The union representation petition was filed on Decem-ber 19, 1978, and sought a representation election amongcertain of Respondent's production employees. An elec-tion was held pursuant to a Stipulation for CertificationUpon Consent Election on January 11, 1978. Objectionsto conduct affecting the outcome of the election werefiled by the Union on February 6, 1979.2Issues1. Whether Respondent violated Section 8(aX)(1) of theAct:(a) By interrogating its employees regarding theirunion and/or other protected concerted activities.(b) By surveilling its employees to discourage themfrom engaging in union activities.(c) By creating an impression of surveillance in its em-ployees to discourage them from engaging in union ac-tivities.2. Whether Respondent violated Section 8(aX1) and(3) of the Act by discharging employee Cindy Petersonbecause of her union and/or other protected concertedactivities.'All dates herein refer to 1978 unless otherwise indicated.a The results of the election held on January 31, 1979, were as follows:of the 60 persons eligible to vote; 28 votes cast for the Union; 29 votescast against the Union: and the only challenged ballot in issue at the hear-ing was that of Cindy Peterson, the alleged discriminatee. Respondentwithdrew its objection to her ballot during the hearing. However, herballot is not sufficient to affect the outcome of the election.LPPINCOTT NDUSTRIES, INC. 263 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Whether a new election is required.3All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.4Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. RESPONDENT'S BUSINESSRespondent admits that it is a Washington corporationengaged in the business of reconditioning telephones andtelephone equipment and having an office and place ofbusiness located in Spokane, Washington. It furtheradmits that during the past year, in the course and con-duct of its business, it has sold and shipped goods andmaterials or provided services to customers valued inexcess of $50,000 to customers outside the State ofWashington. Accordingly it admits, and I find, that it isan employer engaged in commerce and in a business af-fecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.1l. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Driver Salesmen,Warehousemen, Food Handlers, Clerical and IndustrialProduction Local 582, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind., is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent is a small company located in Spokane,Washington. It employs approximately 90 persons ofwhom about 13 are supervisors. The president, GeneLippincott, testified at the hearing along with severalother supervisors and employees.In late November or early December former employeeWilliam Thomas and two other employees of Respond-ent decided to begin a union organization campaign.3 General Counsel lists a fourth issue in this case. Whether Respondenthas tolled its obligations to pay Cindy Peterson backpay and to offer herreinstatement. At the hearing, Respondent offered and I admitted two let-ters addressed to Peterson which offered to reinstate her. Said letterswere returned to Respondent undelivered apparently because Petersondid not reside at the address to which the letters were sent. However,Respondent has not briefed this issue. I interpret Respondent's failure toraise the matter in its post-hearing brief as an implied suggestion that theissue is not now appropriate for ruling. I agree and decline to considerthis issue in this proceeding as it should be considered in a backpay pro-ceeding as may be necessary. See Sec. 102.52-102.54 of the Board's Rulesand Regulations.4 The failure of Charging Party to file a brief is particularly vexing inthis case since there is a major issue as to whether a new election shouldbe ordered. In fn. I of its brief, General Counsel reports that as to Case19-RC-9143, it takes no position on the matter other than to urge me toconsider the relevant facts during the critical period before the election.Respondent has not discussed the issue in depth. Thus, in order to resolvethis matter I am for the most part left on my own.These three employees contacted representative of theUnion named Warner. After discussions between Warnerand the three employees a series of meetings occurredduring December at different places, including the homeof Thomas and his wife, Esther, also an employee of Re-spondent, and a union hall in Spokane. Cindy Peterson,the alleged discriminatee in this case, attended the meet-ings and, while not one of the original organizers of theUnion, actively participated in the meetings, and other-wise became a vocal proponent of the Union.One of the necessary organizational activities was thesigning of union authorization cards. This activity some-times occurred during breaktime in Respondent's parkinglot adjacent to Respondent's work area. On December14 and 15, Thomas was sitting in his car during themorning break. With him was his wife, Donald andRonald Carter, twin brothers then employed at Respond-ent, and Art Pappalardo, also an employee of Respond-ent. One of the Carter twins was about to sign a unionauthorization card when Plant Superintendent, Stu Al-mekinder, and Warehouse and Buffing Room SupervisorDoug Whitcher exited the plant building and, accordingto Thomas, observed his car and its occupants for about3-4 minutes. The two supervisors were about 30 feetaway at the time. Thomas also testified that he usuallywent to his car during the 15-minute morning break and,while he frequently made purchases from the snackwagon which visited the parking lot during Respondent'sbreak periods, he made no purchases on that day.Esther Thomas generally supported her husband's ac-count of the two supervisors' activities. However, shetestified it occurred on December 11. She also recallsthat one Carter twin was signing his card outside theThomas' car on the trunk, while Pappalardo was signinghis inside the car. When she saw the two supervisors shetold the group they were there and the Carter twin de-clined to sign his card at that time.Both Carter twins also testified at the hearing. Theywere hired by Respondent on December 12 after re-sponding to a local newspaper ad and then were termi-nated after I week due to inability to achieve minimumproduction goals. Again, they generally supported theThomas' account of the supervisors' activities describedabove. There was some conflict as to the exact dates thatthis incident occurred and as to just when the Carterssigned their cards. They recalled signing the cards at theThomas car while the supervisors watched. RonaldCarter recalled reentering the plant after the break wasover on the day in question and asking the supervisors,"How are things going, gentlemen?" Almekinder andWhitcher said, "Fine."During the time the supervisors were observing theparking lot on the day in question they made no effort toconceal themselves or to speak to each other or toanyone else. Only Ronald Carter recalled seeing the su-pervisors pointing over toward the Thomas' car.Both Almekinder and Whitcher testified and deniedobserving the Thomas' car on the day in question or anyother time. They did recall once seeing Thomas pass aslip of paper around as the two supervisors went to thesnack truck. They denied seeing any cards passed back LIPPINCOTT INDUSTRIES, INC.265and forth. Both admitted that they use the snack trucklike the other employees and usually they and all othersupervisors wait until the employees have made theirpurchases. Almekinder testified that he sometimes ob-served the parking lot during break to ensure that nogarbage is strewn about. Both Thomas and his wife testi-fied on rebuttal that the snack truck had departed as thetwo supervisors were observing the Carter's car.In resolving the first of several conflicts I find that Al-mekinder and Whitcher were outside the company build-ing observing the activities in the parking lot on the dayin question. I have credited the testimony of the GeneralCounsel's witnesses who noticed the two supervisors onthe day in question. In any event, the two supervisors ineffect even concede they may have been watching theparking lot area at the time and place in question, butonly for the purpose of waiting for their turn at thesnack truck or ensuring an adequate cleanup. The partiesdiffer primarily as to the legal significance of my findingwhich I address in my "Findings and Conclusions,"infra.Returning to the Carter brothers, I note a second dis-puted conversation between them and Whitcher a fewdays after they began to work on December 12. Duringone of the breaks, Ronald Carter asked Whitcher wheth-er the Company had any dental or medical benefits forits employees. Whitcher replied that there was none andwent on to say that management wanted to keep theCompany small without a union. When Ronald Carterraised a question regarding job security, Whitcher askedCarter, "Why, are you trying to start a union or some-thing." Carter replied that someone was passing outunion cards and Whitcher answered that he did not thinkthe Company should have a union, but Carter repliedthat he wanted to get a union started. During the entireconversation, Ronald Carter had a union authorizationcard in his right breast pocket with about half of it visi-ble. Whitcher made no direct reference to the cardduring the conversation. Donald Carter witnessed theconversation, but did not participate in it.Whitcher recalled at least one conversation with theCarters relative to unions. A few days after they started,one of the Carters showed him a Teamsters membershipcard and said he was a member of that union. The cardwas shown in the course of a conversation between theCarters and Whitcher relative to available companybenefits. According to Whitcher, this conversation oc-curred before he had knowledge of the union organizingdrive. Accordingly, he did not idicate any disapprovalof unions to the Carters although that is his personal phi-losophy. Moreover, Whitcher denied noticing the unionauthorization card in the breast pocket of Ronald Carteras they discussed company benefits and unions.Again, I resolve this conflict in the testimony by cred-iting the Carters' testimony. For the reasons I will statebelow, I do not believe that Company management hadfirst knowledge of the union organizational drive on De-cember 18. According to Lippincott's testimony, he wasvisited by representatives of the Union on December 18and given copies of the petitions filed with the NLRB.The evidence indicates to me earlier knowledge. Accord-ingly, the remarks which the Carters testified were madeabout the Union by Whitcher were consistent with theantiunion philosophy established by President Lippincott.It would have been logical for Supervisor Whitcher toconvey this company policy, which was in accord withhis personal philosophy on unions, to all brand new em-ployees at the first opportunity. It is incredible to believethat Whitcher did not notice Ronald Carter's union au-thorization card in his breast pocket5and I find thatWhitcher did notice it and act accordingly by makingthe remarks attributed to him by the Carters. Finally, thedemeanor of the Carters was convincing. These brothershad no bitterness against Respondent for their early re-lease. Their testimony was forthright and candid and Ibelieved it.A conflict in testimony similar to that reflected imme-diately above involves former employee William Hart-man who left Respondent's employ on January 29, 1979.He testified that in late December or early January, heand another employee named Atchley had at differenttimes several conversations relative to unions with Buff-ing Room Supervisor John Taylor. These conversationsalways occurred on Sunday nights, sometimes as the em-ployees worked and sometimes on breaks.6The conver-sations usually followed a similar pattern. Since Taylorworked the second shift, he told Hartman he was unableto attend the usual supervisor's meetings so he askedHIartman what was going on with the Union. Pros andcons of unions were discussed. Taylor stated he did notcare for unions as he had been a member in the past.Hartman and Atchley stated their points of view onunions in response to Taylor's question, then Taylorstated his point of view. In his testimony, Taylor firstdenied discussing unions with Hartman then, on cross-ex-amination, Taylor testified that he did not recall discuss-ing unions. He also admitted that he was curious aboutthe meetings between management and employees whenthe Union campaign was under discussion.7I credit Hartman's testimony and find that Taylor didmake the remarks attributed to him. As noted above,Taylor did not deny making the remarks only that he didnot recall making them. Furthermore, in the discussionsalleged by Hartman, Taylor was following a pattern ofsupervisory conduct which is apparent from the abovefacts and will be even more clear as I discuss the evi-dence relative to Cindy Peterson to which I now turn.Peterson began working for Respondent on January31, 1977, and was fired on July 31, 1979, a few hoursbefore the union election. She is 21 years old, unmarried,and a high school graduate. During the course of theunion campaign, Peterson attended three union meetings,I Whitcher testified that he had received formal college training inlabor relations Among the subjects covered were organizing campaignsand supervisors' responsibilitiesTaylor was Hartman's supervisor only on Sunday nights A othertimes. Whitcher was the usual buffing room supervisorHartman described such a meeting in his testimony. apparently oc-curring In late December or January 1979, after a lunch break All thesupervisors attllended as well as the employees Lippincott told the em-ployec, there was o need for a union because that would be a secondparty coming betseen him and employees hen ippincott stated thathis Insilrance policy wasr better than the inion',LPPINCOTT INDUSTRIES. INC 265 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDone at the Thomas' home, one at the union hall, and oneat a local tavern.During her employment at Respondent, Peterson hada poor record for attendance and punctuality. (Resp.Exhs. 7, 8, and 9.) In a meeting in October between Pe-terson, her immediate supervisor, Peter Urlacher, andAlmekinder, Peterson was counseled about her absencesfrom work and her tardiness. She was also told that shehad a bad attitude.8To be more specific, Peterson waseither tardy or absent 29 times between July 14 and Jan-uary 8, 1979. Nevertheless, on September 29, Petersonreceived an increase in pay from $3.05 to $3.25.Peterson testified that on December 18, a Monday, shehad a meeting with Almekinder and Shipping Room Su-pervisor Peter Urlacher, in the former's office. Alme-kinder had walked up to her in the breakroom and statedthat he wanted a word with her. According to Peterson,he told her that he and Urlacher knew about the unionmeeting on the preceding Saturday which Peterson hadin fact attended. Then Almekinder asked her who wasthere and what was said. Peterson declined to answerand the two men then told her that no union wasneeded. The meeting lasted for about 30 to 45 minutes.Almekinder flatly denied that this meeting occurred atall. He further denied knowledge of any union meetingon Saturday, December 16. Urlacher could not recallany meeting with Peterson on that date.In resolving this conflict of testimony, I credit the tes-timony of Peterson. To support my finding, I again lookto a pattern of supervisory conduct which I have notedbefore. This pattern calls for prounion employees to beidentified and persuaded to the Company's point of view,if possible. Although antiunion in nature, the goals of thepattern of conduct are not necessarily unlawful although,in some cases, the methods of implementing these goalsare subject to question.On December 18, the Company received officialnotice of the union campaign. While I will find earlierknowledge, see discussion infra, the fact of the meetingwith union officials on December 18 is consistent withthe supervisors' attempt to obtain information from Pe-terson. Because of her poor work record Peterson was aweak link in the prounion forces. The supervisors appar-ently thought they could get additional information fromher that they could not receive from others. Finally, ifPeterson wanted to lie about the meeting of December18 presumably she would have placed one rather thantwo supervisors there thinking she would have a betterchance of belief if she were contradicted by one ratherthan two. Here both supervisors deny the meeting and itscontent, but I believe Peterson.On January 7, 1979, Peterson had a meeting afterlunch with Supervisor Urlacher. With Peterson, employ-ees Ray Thomas and Jeff Cochron attended. Urlacherpassed around a magazine article pertaining to someI In her testimony, Peterson admitted that she did have a bad attitudeas of October. She defined this as a kind of depression which improledsubstantially between October and January 1979 Almekinder defined Pe-terson's bad attitude as an amalgam of bad traits; immaturity, a failure tofollow directions and to respond to authority, contentiousness. and a gen-eral lack of concern about her job. He also added that, in his opinion, herattitude worstened between October and January 1979.union's connection to organized crime. After the employ-ees read the article Urlacher asked each what theythought of it. Peterson said that it did not pertain to theunion activities at Lippincott. Before expressing heropinion in favor of the Union Peterson asked whethershe would get in trouble or get written up for a bad atti-tude if she stated her opinion. After Urlacher assured herthere would be no repercussions she spoke freely. Shewas requested to be at another meeting 2 days later.On January 9, 1979, Peterson was again called into Al-mekinder's office and again Urlacher was present. Alme-kinder told Peterson that neither her absences nor her at-titude had improved since October. As to her absencesbeing excessive, she agreed, but said she would try anddo better. At this time, Almekinder "wrote up" Peterson.That is, a formal disciplinary document was prepared. Inthis document, Almekinder wrote as "Reason for coun-seling"; "Excessive Tardiness and Absences and Atti-tude." As a "Summary of Session including recommen-dations and instructions of counseling" he wrote:Individual was counceled [sic] in regard to her ex-cessive tardiness & absenses [sic] (a total of 29during period 14 Jul '78-8 Jan '79) as evidenced bythe attendence [sic] record in her personnel file. In-dividual was also counceled [sic] about her attitude.She was further informed that any future occur-ences [sic] of unexcused absenses [sic] or tardinesswould be grounds for immediate dismissal. [Resp.Exh. 2.]Peterson signed the "writeup." At the conclusion of themeeting, Almekinder asked Peterson if she was stillthinking about the Union and she said, "Yes."Both Urlacher and Almekinder admitted meeting onJanuary 9, 1979, with Peterson. Except for the lastremark about unions, there appears to be little disputeabout what was said at the meeting. The next time Peter-son met with Almekinder and Urlacher was on January31, 1979, when she was fired.Peterson had been off the week prior to January 31,1979, due to a dental problem. Prior to taking the timeoff she had requested permission from Almekinder, whogranted her vacation time to have some wisdom teethworked on. When Peterson returned to work on January29, 1979, Almekinder directed Urlacher to obtain a doc-tor's slip from Peterson. After some delay, Peterson pro-duced the doctor slip. This slip stated that Peterson haddental appointments on*January 22, 23 and 30, 1979.(Resp. Exh. 1.) In attempting to verify the informationon the slip, Almekinder called the dentist's office andwas told by an employee that the doctor's slip was inerror. A corrected slip dated February 2, 1979, was sub-mitted to Respondent. It stated Peterson had dental ap-pointments "on January 23, 24 and 25, 1979." (Resp.Exh. 11.) Peterson was not responsible for the error onthe doctor's slip as Almekinder had determined by tele-phone that there had been an administrative mistake atthe dentist's office. Furthermore, Peterson testified thatshe had been at the dentist's office on January 22, 1979,to make an appointment for the subsequent days. On Jan-uary 31, 1979, shortly after noon, Peterson was called LIPPINCOTT INDUSTRIES, INC.into Almekinder's office due to her absences from workthe prior week. Urlacher was present.Peterson began the conversation by asking if she wereabout to be fired. Almekinder said, "No," but that herremarks during the meeting might affect her job. ThenPeterson's time and attendance record was discussedwith some emphasis on the preceding week. Petersonstated that she thought those absences had been excused,but Almekinder said they had not been. Almekinderasked Peterson what she would do with someone withher record and her bad attitude. Almekinder accused herof lying with reference to when she was at the dentaloffice. He then began writing her termination slip. Peter-son responded by saying that the only way anyone couldget ahead in the Company was. "by kissing ass," or "bylaying on their back." Peterson also made a remark thather termination was perfect timing for the Union. Peter-son then left the company premises, but returned in lateafternoon in order to vote, which she did. As statedabove, the challenge to her ballot was withdrawn at thehearing.B. Discussion and Analysis1. Preliminary observationsFirst, in attempting to organize the Union Respond-ent's employees were clearly engaged in protected con-certed activities. These activities included the initialgathering of information from the Union on correct or-ganizing procedures, the holding of meetings, the gather-ing of signatures on union authorization cards, and eventhe discussing of union "pros and cons" with other em-ployees. As to employee Peterson, Respondent contendsin its brief (pg. 16) that "The General Counsel's burdenis made doubly heavy by the fact that Ms. Petersonadmits to no particular participation in concerted activi-ties." More importantly, the record refutes the statement.Peterson attended several union meetings at different lo-cations. Thomas testified that Peterson would alwaysgive her opinion that she was in favor of the Union. Fi-nally, at a meeting on January 7, 1979, called by Ur-lacher, Peterson again spoke up about the Union defend-ing it against charges of organized crime taint. Thus, Ifind that Peterson was clearly prounion and engaged inconcerted protected activities.Next, I turn to Lippincott's testimony. He stated thathe had no knowledge of the union organizational driveprior to December 18, 1978, when he was officially noti-fied at a meeting with union business agents. Almekinder,Urlacher, and Whitcher all recited similar testimony asto their first knowledge of the union organizing activityhaving been obtained at a meeting of supervisors calledby Lippincott on December 18 immediately after hismeeting with the union business agents. I reject this testi-mony and discredit it. Respondent employed 90 personsof whom 13 were supervisors. Moreover, Urlacher su-pervised 3 employees in the shipping room and Whitchersupervised 38 employees in the warehouse and buffingroom. Under these circumstances, the "small plant doc-trine" is applicable.9Under this principle, the fact that aplant is small will help sustain an inference of employerknowledge of union organizing even in the absence ofdirect proof of knowledge. In this case, the inference isbolstered by the fact that the union activities such as theobtaining of signatures on union authorization cards werecarried on in such a manner and at times that made itlikely that they were noticed. In the instant case, therecord shows that cards were being circulated in thecompany parking lot. Ronald Carter had a union authori-zation card in his breast pocket on or about December13 as he spoke to a supervisor on the subject of unions.Plant Superintendent Almekinder made one or morerounds of the plant each day to make sure that every-thing was running smoothly. In addition, Almekinder at-tended in the past, one or more employer-orientedcourses in labor relations where he was instructed onhow and what to observe during a union organizingcampaign. Furthermore, during the hearing it was clearto me that Respondent operated its plant with somedegree of informality. For example, employees regularlyreferred to and addressed supervisors by their firstnames. Conversations between supervisors and employ-ees on unions and other subjects during breaktime werecommon. Accordingly, I find that Respondent hadknowledge of union activity in the plant at least I weekprior to December 18, the date of official notice. I nowturn to a discussion of the specific allegations in thiscase.2. The alleged surveillance of union activity in thecompany parking lotSometime during the week of December 12,10 Thomasand his wife were sitting in their car during a morningbreak and participating in the circulating and signing ofunion authorization cards. They were observed by Su-pervisors Almekinder and Whitcher for a period of time.The issue is whether such surveillance violated the Act.I begin by noting a case, Chemironics, Inc., 236 NLRB178 (1978), which controls the matter in issue.'' In thatcase, a union official met with a group of employees inthe company parking lot to solicit the signing of unionauthorization cards. The company president interruptedthe meeting by exiting the plant, ordering the union offi-cial out of the parking lot, and then interrogating one ofthe employees as to whether he signed one of the cards.The Board reversed a finding of unlawful surveillance,stating that "Union representatives and employees whochoose to engage in their union activities at the employ-er's premises should have no cause to complain that man-agement observes them."9 A to Z Portion Meats, 238 NLRB 643 (1978); Wiese Plow Welding (a..Inc., 123 NLRB 616 (1959); N.L.R.B v. Abbot Worsted Mills, 127 F 2d438 11st Cir 1942): N.L.R.B. v Sutherland Lumber Co., 452 F 2d 67. 6t)(71h Cir. 1971).'o There is controversy about the exact date of this incident However.the Carter brothers were hired on December 12 and worked I weekSince they are a part of this incident, it ccurred on one of the 5 work-days they ere employed The discrepancy as to the exact date is notmaterial and Respondent has not been prejudiced` See also Porra Srinem Corp. 238 N.R 192 (1978), and cases citedat fn 4.267 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this case, the two supervisors were in a place theyhad a right to be. First, they were frequently in the park-ing lot during breaks to use the snack truck. The customwas for supervisors to go after the employees. Thomasknew from his own past observations that the supervisorswould probably be in the area where he was and wherethe union cards were being signed. Thus, the element ofcoercion is completely absent. On the day in question,the supervisors did not utilize the services of the snacktruck. Instead, from a distance of about 30 feet, theylooked out over the parking lot in the direction ofThomas' car for 3 to 4 minutes. They were in plain view,said nothing, and did nothing. Even though the snacktruck had departed at this time it is not disputed that Al-mekinder had a duty to ensure the cleanup of the park-ing lot during and after break. Furthermore, even disre-garding the supervisor's duty to ensure parking lotcleanup the evidence does not negate the possibility ofmere idle curiosity.'2 On these facts, and on the authori-ty of the Chemtronics case, supra, I find no violationhere.3. Several alleged interrogations of employees bysupervisorsGeneral Counsel contends that employees Ronald andDonald Carter, Hartman, and Peterson were unlawfullyinterrogated by certain supervisors in separate incidents.While each of these must be separately considered ontheir facts they are governed by common principles oflaw. Employer interrogation of employees is not per secoercive. Rather, the test is whether, under all the cir-cumstances, the interrogation reasonably tends to restrainor interfere with the employees in the exercise of theirprotected rights. Penasquitos Village, Inc. v. N.L.R.B.,565 F.2d 1074, 1080 (9th Cir. 1977). Furthermore, theBoard has consistently held that an employee's subjectivestate of mind is not probative evidence of employer re-straint and coercion which is violative of Section 8(a)(1).Paceo, a Division of Freuhauf Corp., 237 NLRB 399, fn. 4(1978). With the above, a preliminary guide, I turn to theindividual allegations.a. The alleged interrogation of the Carter brothers bySupervisor WhitcherIn "The Facts" section of this opinion, I have creditedCarter's account of the conversation in question, whichoccurred during the week of December 12. I have alsofound that Whitcher noticed the union authorization cardin Carter's pocket. In analyzing the remark made byWhitcher, "Why, are you trying to start a union, orsomething?," I begin by noting that Whitcher supervised38 employees at the time and actually hired the Carterbrothers. Thus, no matter how informal the discussionduring a break, Whitcher was a high-level supervisorwith the unquestionable power to hire and fire. I agreewith the argument of Respondent that the sine qua nonof interrogation is coercion. To have a high-level super-visor express disapproval of unions in general, to say thatRespondent did not need one in particular, and then toask whether Ronald Carter was trying to start a union is12 Textron. Inc. (Talon Div.), 199 NLRB 131 (1972).in my mind coercive on any objective scale.' 13 The factthat Ronald Carter was not subjectively intimidated is ir-relevant to the violation. Donald Carter, who was lessintrepid than his brother, was careful not to participatein the conversation, other than as a listener, apparentlybelieving that the general tone of his brother's remarkswere imprudent.In conclusion, I am not at all sure that Whitcher'squestion could be taken literally. It is possible that hismotive was to engage in a head count on employee atti-tudes toward unions. However, the probing of views onunions, even addressed to employees who have openlydeclared their prounion sympathies, reasonably tends tointerfere with the free exercise of employee rights underthe Act, and consequently is coercive.'4Accordingly, Ifind that Respondent violated Section 8(a)(1) as alleged.b. The alleged interrogation of employee Hartman bySupervisor TaylorI have credited the testimony of Hartman that in lateDecember or early January 1979, Taylor asked him inseveral separate Sunday night conversations what wasgoing on with the Union. This question was usually fol-lowed by a general discussion of the pros and cons ofunions with Taylor plainly indicating his disapproval ofunions.Hartman and his fellow employee Atchley did not usu-ally talk while they worked because they got in troublewhen they did. However, in those worktime conversa-tions relative to unions which occurred with Taylor theroutine varied so Hartman could talk with impunitywhile he worked. Next, the repeated nature and similarcontent of the conversation is a factor weighing in favorof a violation, particularly when Hartman was not al-lowed to talk and work except on terms set by the super-visor. In addition, Taylor appears to be part of the samepattern of supervisor head counting referred to above.While Taylor told Hartman that he was merely beingcurious about union activity, since due to his second shifthe was unable to attend supervisor meetings on the sub-ject, this claim, even if true, is no defense. ' However,given the Company's strong antiunion stand as indicatedby Lippincott's testimony, and the small size of the Com-pany, it is more likely that Taylor knew as much as topmanagement did about union activity and vice versa. Ifind that Respondent has violated the Act as alleged.c. The alleged interrogation of employee Peterson bySupervisors Almekinder and UrlacherI have found that Peterson met with the two supervi-sors in question and they first told her that they wereaware of the union meeting on the preceding Saturdaythey then asked her who was present, and asked whatwas said.i1 : ir.51 Lakewood 4ssociation v VL.R.B.. 582 F 2d 416. 419 (7th Cir1978)14 Paceco a Divisionr of Freuhauf Corp., upra, 237 NLRB 399. and hecases cited at fn. 4 herein|" Paceco a Diision of Freuhauf Corp.. upra, 237 NLRB 399 (1978) LIPPINCOTT INDUSTRIES, NC.269After resolving the credibility issue there is little ques-tion that Respondent unlawfully interrogated Peterson.6It is clear that supervisors attempting to get the names ofemployees who attended union meetings and find outwhat was said coerces employees in the exercise of theirrights under the Act. Also, it is significant that Petersonrefused to give any names to the supervisors as she wasreasonably fearful of what could result. I find that Re-spondent violated the Act.4. The alleged unlawful termination of Peterson andthe alleged impression of surveillance as a result ofAlmekinder's remark to Peterson at terminationinterviewIn discussing the January 31, 1979, termination of Pe-terson, I look first to the rule that a discharge motivatedin part by an employee's exercise of Section 7 rights is aviolation even though another valid cause may also bepresent." For me, the central factor in analyzing Peter-son's discharge is the question of timing, to which I nowturn.Peterson, a known union supporter, was fired about 3hours before the election. The election was extremelyclose, with the Union having lost by one vote and withthe challenge to Peterson's vote having been withdrawnat the hearing, the vote will, presumably, be tied. In DonLucas International supra, 229 NLRB at 128, the Boardfound it significant that a union supporter was fired 12days before the election. Furthermore, Peterson wascalled to Almekinder's office on January 31, 1979, short-ly after noon and simply never returned to her work sta-tion, with management supplying no explanation to theother employees. I find that this method of terminationat that time had a substantial chilling effect on unionsympathizers. Don Lucas International, 229 NLRB at129.18Other aspects of this case also concern me. Not onlyhad supervisors been unlawfully interrogating employees,but there had been other acts of management, not allegedto have been unlawful, which show animus and againstwhich Peterson's discharge must be measured. Urlacherand Lippincott held meetings in which employees wereurged to vote against an unneeded union. Supervisorshad taken management-oriented labor relations courses.New employees were hired from newspaper ads-wit-ness the Carter brothers, and two acquaintances of theirs,then fired within the week for failing to make productionquotas. This occurred at a time of year when Respond-ent's business was slower than at other times. The mes-sage to employees, in part, was that there was no short-age of manpower to work at the plant.Respondent argues that Peterson's time and attendancerecord was poor and I must agree. Yet the fact that onSeptember 29, Peterson received an increase in pay from$3.05 to $3.25 tends to undercut the claim of Respondentthat Peterson's absences were serious enough ultimately'6 Osco. Inc., 237 NLRB 231 (1178)'7 Don Lucas International. Inc., d/hb.a San Jose Bavarian Motors andMichael Steven Fulton. 229 NLRB 127, 128 (1977). The Youngsown O5teo-pathic Hospital Arsn., 224 NLRB 574 (1976).i8 See also N.L.R.B. v Longhorn Transfer Service. Inc., 346 F 2d I(X)3.1006 (5th Cir. 1965)to require dismissal. In October Peterson received averbal warning and in January, she received a writtenwarning. The effect of the written warning is bluntedwhen surrounding circumstances are considered. Twodays before her written warning Peterson spoke up at anemployee meeting in favor of the Union after receivingassurances of no reprisals. In the context of this casethere appears to be a connection between Peterson's re-marks 2 days before and the written warning. However,assuming, arguendo, that the January 9, 1979, warningnotice is not tainted by employer animus, there was stillno valid reason to fire Peterson on January 31, 1979.The warning notice of January 9, 1979, reads in perti-nent part: "She was further informed that any future oc-currences of unexcused absence or tardiness would begrounds for immediate dismissal." (Resp. Exh. 2.) It isundisputed that Peterson took off the week before hertermination with the permission of Almekinder, whogranted her vacation leave.19 When she returned towork Peterson produced a doctor's slip which was inerror through no fault of hers. In its brief Respondentfaults Peterson for having her boyfriend call in for 2 ofthe days at issue. Yet the nature of her impairment madeit prudent to reduce unnecessary speech. As to whetherPeterson suffered from trenchmouth or from havingwisdom teeth pulled, or both, I note only that it was notdisputed that she was at the dentist's office during theweek of January 22, 1979, just as she had said.Respondent also argues that whether or not Petersoncould be properly fired for her absences in the past herremarks to Almekinder at the meeting of January 31,1979, provides ample justification. I am not impressedwith this argument. During the course of the meetingPeterson said that the only way a person could get aheadat the plant was to "kiss ass or to lay on her back." Shealso said that her termination was great timing for theUnion. It is not altogether clear what the sequence of re-marks were at the meeting, but it appears Almekindermay have started off by accusing Peterson of lying. Thisof course was a false charge and provoked the expectedresponse from Peterson, who by then felt she had noth-ing to lose. In Atlantic Steel Co., 245 NLRB No. 107(1979), the Board set out several factors for decidingwhether an employee who is engaged in protected con-certed activity loses the protection of the Act by oppro-brious conduct:1. The place of the discussion-Peterson's remarkswere made in Almekinder's office in the presence of an-other supervisor. This is to be compared to remarksmade on the production floor in the presence of otheremployees-clearly, a much more serious situation forplant discipline.2. The subject matter of the discussion-the partieswere discussing possible disciplinary measures againstPeterson for taking time off for dental treatment. Underthe circumstances, the heat of the discussion is like thatin grievance sessions where the Board has held stronglanguage is more tolerable."' Although it ncser became an issue at the hearing. it is unclear to mewhy Peterson had to account to management at all for the use of hervacation timeLIPPINCOTU INDUSTRIES, INC. 269 270DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The nature of the employee's outburst-the remarksmade by Peterson, while not to be condoned, did notconstitute a vicious, personal, insulting attack on a super-visor which cannot be tolerated. Rather, the remarks ex-pressed a general feeling of frustration at perceivedunfair treatment.4. Whether the remarks were provoked by an employ-er's unfair labor practices-I find that said remarks wereindeed provoked by management. Almekinder testifiedthat Peterson reacted at the meeting exactly as he hadexpected her to react. I have previously found that Re-spondent attempted to discharge Peterson to chill thefervor of union supporters who were voting just a fewhous later. In addition, I find that Respondent also in-tended to preclude one prounion vote in an electionwhich management knew from its informal head count-ing to be extremely close. In short, Peterson's conduct atthe January 31, 1979 meeting cannot be used as justifica-tion for her termination under the facts and circum-stances of this case.To summarize thus far, the unlawful motive in dis-charging Peterson is proven by the timing factor; Re-spondent's general bias and hostility toward the Union;and an implausible explanation by the Employer for itsaction.20In addition, if Peterson's work record were soserious as to require terminating her 3 hours before theelection, why was Respondent willing to reinstate herabout 3 months later. (See Resp. Exhs. 5 and 6.) This isstill another factor tending to impeach Respondent's mo-tives.21Respondent raises some points in its brief which can bequickly covered. First, it is alleged that Respondentlacked knowledge of Peterson's protected activities. Ihave found to the contrary in my discussion of Peter-son's interrogation by Supervisors Almekinder and Ur-lacher on December 18 and in my discussion of the"small plant doctrine." Next, Respondent argues that ittook no action against other, more active, employees.However, a discriminatory motive, otherwise established,is not disproved by an employer's proof that it did notweed out all union adherents.22Finally, Respondentargues that its treatment of Peterson merely followedpast practice. It is true that General Counsel offeredlittle evidence to show that similarly situated employees,if any there were, were treated differently by Respond-20 McGraw Edison Co. v. NL.RB., 419 F. 2d 67. 75 (8th Cir. 1969).To see how Peterson's fellow employees viewed the Employers explana-tion for her discharge I believe the following testimony would be repre-sentative:Q [Judge Stevenson] Now, since you just said you were aware ofthe fact Ms Peterson did have excessive absences and tardiness atwork why wouldn't you have thought that she, if she was fired, thatshe was fired for that reason?A. [Wm. Thomas] My opinion was if they were going to fire herthey should have done it before the 31st. That afternoon they firedher at 12:00 in the afternoon If they were going to fire her theyshould have done it before that That's my opinion.21 The Youngstown Oveopathic Iospiral .4Asoc., supra. 224 NLRB at 575(1976).22 Nachman Corp. v. NL.R.B., 337 F.2d 421. 424 (7th Cir. 1964);N.L.R.B. v Nabors, 196 F.2d 272. 276 (5th Cir. 1952)ent.2However, in this case, failure of evidence to showdisparate treatment is not an adequate defense because ofthe substantial evidence showing an unlawful motivationfor Peterson's discharge. Thus, I find that Peterson's ter-mination violated Section 8(a)(l) and (3) of the Act.As to the General Counsel's claim that Respondentcreated an impression of surveillance at the time of Pe-terson's termination, I find that charge has not beenproven by a preponderance of the evidence. It is allegedthat during the termination meeting Peterson protestedthat she was not one of the union organizers. To this, Al-mekinder allegedly replied, "Our information is correct."While I find that Almekinder made the remark in ques-tion it is, of course, ambiguous on its face. When Peter-son was recalled by the Administrative Law Judge onrebuttal she testified she was initially accused of lying.Then she made some unpleasant remarks in the heat ofthe moment. However, it is not clear what the exact se-quence of any of the remarks was in light of the tensionand emotion present. Thus, the remark in question couldjust as easily have been referring to Peterson's erroneousdoctor's slip as to Peterson's connection to the Union.That is, Almekinder may have been asserting that Peter-son was not at the dental office when she was supposedto be. Even under this latter interpretation, however, Al-mekinder could not have believed that his informationwas correct since he knew Peterson was not responsiblefor the discrepancy in the dentist's slip. I further findthat the remark was not made in the context alleged be-cause the facts show that Peterson was not fired becauseshe was a principal proponent of the Union, rather, be-cause her firing was the easiest to justify in light of herpoor work record, because she was known to be proun-ion and because her firing would substantially chill unionsympathizers waiting to vote later that afternoon. Shewas also fired to remove a prounion voter from a veryclose election. While the reasons given were pretextual Icannot find, under the circumstances of the January 31,1979, meeting, that the remark in question was made inthe context alleged. Consequently, I will recommendthat the charge be dismissed. There remains for discus-sion the election.IV. THE OBJECTIONS TO THE ELECTIONAs noted above, the Union lost the January 31, 1979,election by one vote and in light of the withdrawal ofRespondent's challenge to Peterson's ballot the tallyprobably now stands even. The question then is whetherunder the facts of this case a new election is warranted. Ifind that it is.In considering objections to elections, the Board hasheld that it would look only to conduct which occurredbetween the time the petition is filed and the time ofelection.24In this case, the petition was filed with theBoard on December 19. The Board's normal practice isto set aside an election whenever an unfair labor practiceoccurs during the critical period because, "conduct vio--': However, at least fellow employee Thomas thought Peterson's ab-sences ere no more severe than some of the other people employed atRespondent.(odyor Fre& Ruhhrr Co., 138 NLRH 453 (1962). LIPPINCOTT INDUSTRIES, INC.271lative of Section 8(a)(l) is, a fortiori, conduct which in-terferes with the exercise of a free and untrammeledchoice in an election," Dal-Tex Optical Company, Inc.,137 NLRB 1782, 1786 (1962). Since I have found viola-tions of Section 8(a)(1) within the critical period, it isnecessary to determine whether the violations are suchthat it is virtually impossible to conclude that they couldhave affected the results of the election. Super ThriftMarkets, Inc.. t/a Enola Super Thrift, 233 NLRB 409(1977). By this standard, I cannot find the violationswithin the critical period to be within the Super Thriftexception to the Dal-Tex rule.I have found violations within the critical period in-volving an interrogation of Hartman by Taylor and thedischarge of Peterson. The election issue will rise or fallonly as to the latter finding, the former being insignifi-cant.25The unlawful discharge of Peterson clearly af-fected the outcome of the election. Here the Companywas small and all located in one place. Only 58 ballotswere cast. Between the time Peterson was called to Al-mekinder's office and failed to return to her work stationthere would have been one afternoon break of 15 min-utes at which employees would have discussed the prob-able fate of Peterson, a known prounion employee.Thomas testified on rebuttal that at least he and possiblyothers knew she was called to Almekinder's office.Later, Thomas asked an unidentified person where Peter-son was, but the answer to this question, if any, is not ofrecord. Thomas was not told she was terminated.Thomas concluded, however, that she had been fired dueto the Union. This feeling was based on Thomas' impres-sion of the supervisor's negative reaction to Peterson'sprounion comments at various office meetings and con-versations. Thus, it is reasonable to assume that even ifThomas were the only employee to notice Peterson's ab-sence that afternoon, and even if he were the only one tothink she had been fired due to her union activities, heundoubtedly would have told some employees whowould have told others. Management's silence on thematter may have fueled further speculation.26Finally,even assuming arguendo, that Peterson's work record andconduct merited termination and that her fellow employ-ees were aware of this, there is no reason in the worldthat I can think of why she had to be fired 3 hoursbefore the election-unless Respondent in a subtle, invi-dious, and unlawful way sought to influence the election,and I so find. I will recommend that a new election beconducted.CONCLUSIONS OF LAW1. Lippincott Industries, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. Driver Salesmen, Warehousemen, Food Handlers,Clerical and Industrial Production Local 582, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, Ind., is a25 Hartman and Atchley left the Company before the election and ap-parently were not eligible to vote. There is no evidence that as a result oftheir conversations with Taylor the) influenced other employees in an,meaningful waya2 Compare Caron International. Inc.. 246 NLRB No. 179 (1979)labor organization within the meaning of Section 2(5) ofthe Act.3. Respondent violated Section 8(a)(1) and (3) of theAct, by terminating employee Cindy Peterson 3 hoursbefore the union election for the purpose of interferingwith employee free choice in electing their bargainingrepresentative.4. Respondent also violated Section 8(a)(1) of the Act:(a) By interrogating employee Ronald Carter as to hisunion sympathies and whether he intended to start aunion.(b) By interrogating employee Hartman as to what hisunion sympathies were and what was going on with theUnion.(c) By interrogating employee Peterson about a unionmeeting she attended, who else was present, and whosaid what.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Except as specifically found herein, Respondent en-gaged in no other unlawful conduct.7. The Union's objection has been sustained by the evi-dence and Respondent has thereby interfered with and il-legally affected the results of the Board election held onJanuary 31, 1979.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(l) and (3) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act and to post anappropriate notice attached hereto as an appendix.Also, it is recommended that Respondent reinstate andmake whole former employee Cindy Peterson for anyloss of pay as a result of the discrimination against her.Said backpay is to be computed in the manner prescribedin F. W. Woolwoth Company, 90 NLRB 289 (1950), andFlorida Steel Corp., 231 NLRB 651 (1977). (See, general-ly, Isis Plumbing & Heating Co., 139 NLRB 716 (1962).Further, having found that the Union's objection tothe election was sustained by the evidence, I shall rec-ommend that the election held on January 31, 1979, beset aside and a new election be ordered by the RegionalDirector as soon as feasible.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER27The Respondent, Lippincott Industries, Inc., Spokane,Washington, its officers, agents, successors, and assigns,shall:1. Cease and desist from:27 In the event no exceptions are filed as provided h Sec. 10246 ofthe Rules and Regulations of the National Labor Relations Board, thefindings. conclusions, and recommended Order herein shall. as providedin Sec 102 48 of the Rules and Regulations be adopted hb the Board andbecome its findinigs. conclusions, and ()rder, and all objections theretoshall he deemed aied for all purposesLPPINCOTI INDUSTRIES, INC. 271 272DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Discharging employees for the purpose of interfer-ing with employee free choice in electing their collec-tive-bargaining representative.(b) Coercively interrogating employees with regard totheir own union activities, the union activities of fellowemployees, or the activities of the Union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Reinstate and make whole former employee CindyPeterson in the manner set forth in the section entitled"The Remedy"28(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.28 Apico Inns of California, d/b/a Holiday Inn of America of San Ber-nardino, 212 NLRB 280 (1974), enfd. as modified 512 F.2d 1171 (9th Cir.1975). While the court in Apico did not enforce that part of the Board'sOrder providing for reinstatement and backpay, the facts in the instantcase are sufficiently different that I believe reinstatement and backpaywould be enforced. In any event, I am bound by the Board's Order inApico which causes me to believe reinstatement and backpay are warrant-ed.(c) Expunge and remove from its records and files, thewritten warning notice of January 9, 1979, and all otherdocuments dealing with the unlawful termination offormer employee Cindy Peterson on January 31, 1979.(d) Post at its Spokane, Washington, facility copies ofthe attached notice marked "Appendix."29Copies of saidnotice, on forms provided by the Regional Director forRegion 19, shall, after being duly signed by the Respond-ent's authorized representative, be posted immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges unfair labor practices notfound herein and that the election held on January 31,1979, in Case 19-RC-9143 be set aside and a new elec-tion conducted by the Regional Director as soon as feasi-ble.29 In the event that the Board's Order is enforced by a Judgement of aUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgement of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "A__